Citation Nr: 0507026	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  02-00 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a gunshot wound with fracture of left radius, 
postoperative, and damage to Muscle Groups VII and VIII.

2.  Whether there was clear and unmistakable error (CUE) in 
an April 1970 rating decision that assigned a 20 percent 
rating for residuals of a gunshot wound with fracture of left 
radius, postoperative, and damage to Muscle Groups VII and 
VIII.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2001 and April 1970 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran testified at a Board 
videoconference hearing in May 2002.  In July 2002, the Board 
undertook additional development of the evidence.  The Board 
remanded this case to the RO in September 2003 in compliance 
with due process requirements.

The Board notes that the statement of the case and the prior 
Board remand listed the issues in terms of Muscle Groups XII 
and XIII.  However, these muscle groups pertain to the lower 
extremities and the pelvis and are therefore obviously 
incorrect.  See 38 C.F.R. § 4.73 (2004).  However, the rating 
decisions and rating criteria applied by the RO have 
correctly considered the provisions of Diagnostic Codes 5307 
and 5308 for Muscle Groups VII and VIII.  The Board has 
corrected the previous error by reference to the correct 
Muscle Groups in this decision. 


FINDINGS OF FACT

1.  The veteran's residuals of gunshot wounds to the left 
forearm with muscle damage to muscle groups VII and VIII are 
manifested by impairment which most nearly approximates 
moderately severe impairment.

2.  In April 1970, the RO granted service connection for 
gunshot wound to the left forearm with fracture of left 
radius and assigned a 20 percent evaluation effective 
September 25, 1969.  The veteran did not appeal this 
decision.  

3.  The veteran has not established, without debate, that the 
correct facts, as they were known at the time of April 1970 
rating action, were not before the RO, or that the RO ignored 
or incorrectly applied the applicable statutory and 
regulatory provisions existing at the time; and that, but for 
any such alleged error, the outcome of the decision would 
have been different.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of gunshot wounds of the left forearm have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.55, 4.56, 4.71a, Diagnostic Codes 5201-5215, § 4.73, 
Diagnostic Codes 5307, 5308 (2004).

2.  The RO's unappealed April 1970 decision assigning a 20 
percent evaluation for gunshot wound to the left forearm with 
fracture of left radius is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

3.  Clear and unmistakable error in the April 1970 rating 
decision that assigned a 20 percent evaluation for gunshot 
wound to the left forearm with fracture of left radius has 
not been established.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 3.105(a) (2004); 38 C.F.R. §§ 4.50-4.56, 4.71a, 
Diagnostic Codes 5201-5215; 4.73, Diagnostic Codes 5307, 5308 
(1970).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  In Livesay v. Principi, 15 Vet. App. 
165, 179 (2001), the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA does not apply to 
CUE cases.  Accordingly, the Board finds that it may proceed 
with the adjudication of the CUE issue without further 
consideration of the VCAA.

In regard to the increased rating claim for the veteran's 
left arm injury, the VCAA is applicable.  The Court's 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  In the present case, the 
veteran's increased rating claim was received in February 
2001.  Thereafter, in a rating decision dated in June 2001, 
that issue was denied.  Only after that rating action was 
entered did the RO, in a February 2004 letter, provide notice 
to the appellant regarding the VCAA.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial RO decision denying an 
increased rating, the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.  While the Court did not address whether, 
and, if so, how, the Secretary can properly cure a defect in 
the timing of the notice, it did leave open the possibility 
that notice error of this kind may be non-prejudicial to a 
claimant.  In this respect, all the VCAA requires is that the 
duty to notify is satisfied, and that appellants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

For the reasons provided below, the Board finds that all 
notification and development action needed to render a fair 
decision on these claims have been accomplished and that 
adjudication of the claims, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  
Bernard, supra.

In the February 2004 letter, as well as the August 2001 
statement of the case and November 2004 supplemental 
statement of the case, the RO informed the appellant of the 
applicable laws and regulations regarding this claim, the 
evidence needed to substantiate such claim, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  The Board also notes 
that in the February 2004 letter, the RO informed the 
appellant to submit any evidence that he had that pertained 
to his claim, thus satisfying the requirements of 38 C.F.R. 
§ 3.159(b)(1).  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim.  The appellant has also 
been afforded the benefit of a VA examination during the 
appeal period, and was provided with the opportunity to 
attend a hearing, which he attended in May 2002.  Neither the 
appellant nor his representative has indicated, and there is 
otherwise no indication that there exists, any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

II.  Analysis

A.  Increased Rating

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The pertinent evidence regarding this issue includes a March 
2000 x-ray report of the veteran's left forearm revealing 
status post internal fixation spanning the mid diaphyseal 
radial fracture.  The anatomic alignment was maintained.  
There was no evidence of periprosthetic lucencies that 
suggested loosening or infection.  Another x-ray report, 
dated in October 2000, shows that the veteran was status post 
"ORIF" with plate and screws of a well-healed fracture 
along the distal radial diaphysis.  No acute osseous 
abnormalities were seen, and no acute fracture or dislocation 
were seen.

In December 2000, the veteran underwent a cervical magnetic 
resonance imaging (MRI) due to left upper extremity weakness 
complaints.  The impression was a normal MRI of the cervical 
spine.  

In February 2001, the veteran filed a claim for an increased 
rating for his left arm disability asserting that the 
disability had worsened.  

During a March 2001 VA examination, the veteran was 
reportedly right-handed and employed as an electronics 
control mechanic.  He complained of pain to the radiocarpal 
aspect of the left wrist and to the distal one-third of the 
radius, with occasional numbness to the thumb area.  The pain 
occurred frequently, approximately 25% to 30% of the time, 
and could reach a scale of 8/10.  The veteran said this 
occurred without any specific catalyst activity but he did 
note that he was limited in terms of his ability to 
repetitively lift, such as lifting heavy electrical 
components at his job.  The veteran said he had lost 
approximately 30 days from work in the last year due to arm 
pain.  Examination of the left upper extremity showed an 
entry wound scar to the dorsal radial aspect of the left 
forearm and the middle one-third, measuring 1.5 cm in 
diameter.  The scar was adherent, but nontender.  There was a 
second 12 centimeter longitudinal scar over the lateral 
radial forearm adherent in its middle one-third and 
exquisitely tender to palpation at and distal to the 
adherence.  There was a third 19.5 centimeter longitudinal 
surgical scar to the volar radial forearm that was 
nonadherent and nontender.  A fourth 5 centimeter surgical 
scar to the volar forearm overlayed an exit wound scar and 
was adherent and tender to palpation at the adherence.  There 
was no gross evidence of muscle atrophy to either forearm, 
wrist or hand.  There was also no gross evidence of deformity 
to the forearm, wrist or hand by comparison.  There was no 
deformity of the elbow.  The veteran was tender to palpation 
at the medial epicondyle on the left by comparison. 

Active range of motion of the elbows during the March 2001 VA 
examination included 0 to 145 degrees of flexion bilaterally.  
Range of motion of elbow, wrist and hand, right over left, 
was pronation 90/80, supination 85/65, wrist dorsiflexion 
60/50, palmar flexion 60/60, radial deviation 20/20 and ulnar 
deviation 40/25.  Hand range of motion showed fist forming to 
be intact although guarded on the left.  There was no flexion 
lag on finger to flexion to the median transverse crease of 
the palms.  Thumb extension against resistance was to index 
and thumb to little finger were intact bilaterally, but the 
veteran was noted to demonstrate poor effort in terms of 
strength.  The examiner stated that on all active ranges of 
motion, the veteran was suspected of having provided poor 
effort and guarding his range of motion volitionally.  The 
examiner reiterated that there was no evidence of muscle 
atrophy of the forearm, wrist or hand to include intrinsic 
and extrinsic muscles that should have showed atrophy with 
chronic disuse.  The veteran's grip strength on the right was 
85 pounds versus 10 pounds on the left repetitively.  There 
was no gross evidence of instability to the elbow, wrist or 
hand on either extremity or to the MP (metaphalangeal) or IP 
(interphalangeal) joints of any of the fingers or either 
thumb.  He had slight crepitus and grating with passive range 
of motion on the left wrist by comparison.  X-rays of the 
left radius, ulna, and wrist showed residuals of an open 
reduction internal fixation to the mid to distal one-third of 
the radius with retained plate and screws.  There was also 
evidence suggestive of a previous ulnar styloid avulsion and 
early post-traumatic arthritic changes to radiocarpal joint.  
There was no evidence of instability on radial and ulnar 
deviation views.  The veteran was diagnosed as having status 
post gunshot wound to the left nondominant forearm status 
post debridement and open reduction internal fixation of the 
radius with retained hardware.  Wound and postoperative scars 
left forearm as described, with adherence and scar pain.  
Muscle group VII and VIII damage - degree indeterminate due 
to poor effort on examination, and post-traumatic arthritis, 
secondary to the gunshot wound, but without evidence of 
instability - mild.

The veteran testified in May 2002 that he noticed a 
progression in his symptoms over the years and that at times 
his wife has to drive for him due to decreased grip strength.  
He described experiencing a sharp pain as well as numbness 
and some tingling.  He said he did not have full range of 
motion as far "as turning and stuff."  His wife testified 
that the veteran was unable to do the normal daily household 
chores that he used to and his children and son-in-law have 
to help out.  The veteran added that he had been performing 
light duty at his job for about a year is unable to lift 
anything over 25 pounds. 

Under the current Rating Schedule (revised as of July 3, 
1997; see 62 FR 30239), muscle disabilities are evaluated as 
either slight, moderate, moderately severe, or severe.  38 
C.F.R. § 4.56 (2004).  For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  Id.

A moderate muscle disability is found where there has been a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  There must be 
indications of some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56(d)(2). 

Moderately severe muscle disability is found where there has 
been a through and through or deep penetrating wound by small 
high velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There must be indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side.  
Tests of strength and endurance compared with the sound side 
must demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3).  

With severe muscle disability, there is evidence of wide 
damage to muscle groups in the missile track.  There must be 
indications on palpation of loss of deep fascia or muscle 
substance, or soft, flabby muscles in the wound area.  There 
must be severe impairment of function, that is, strength, 
endurance and coordination, of the involved muscle group.  In 
addition, X-ray evidence of minute multiple scattered foreign 
bodies, or visible evidence of atrophy, may indicate a severe 
muscle disability.  38 C.F.R. § 4.56(d)(4).

The veteran is right-handed.  Under Diagnostic Codes 5307 and 
5308, a 10 percent evaluation is assigned for moderate injury 
to Muscle Groups VII and VIII to a non- dominant arm.  A 20 
percent evaluation is warranted for a moderately severe 
muscle injury.  For severe muscle injury, a 30 percent 
evaluation is warranted under Code 5307, and a 20 percent 
evaluation is warranted under Diagnostic Code 5308.  38 
C.F.R. § 4.73.  

Alternatively, under the pertinent limitation of motion 
codes, favorable ankylosis of the wrist in 20 degrees to 30 
degrees dorsiflexion is assigned a 20 percent disability 
rating for the minor arm and a 30 percent disability rating 
for any other position, except favorable.  For unfavorable 
ankylosis, in any degree of palmar flexion or with ulnar or 
radial deviation, of the minor extremity, 40 percent rating 
is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5214.  

For limitation of flexion of the forearm, minor extremity, a 
30 percent rating is warranted for flexion limited to 55 
degrees, and a 40 percent rating is warranted for flexion 
limited to 45 degrees.  38 C.F.R. § 4.73, Diagnostic Code 
5206.  For limitation of extension of the forearm, minor 
extremity a 30 percent evaluation is warranted for extension 
limited to 100 degrees, and a 40 percent evaluation is 
warranted for extension limited to 110 degrees.  38 C.F.R. § 
4.73, Diagnostic Code 5207.  

For limitation of motion of the arm, a 30 percent rating is 
warranted for limitation to 25 degrees from the side.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.

Favorable ankylosis of the elbow at an angle between 90 
degrees and 70 degrees warrants a 30 percent evaluation.  A 
40 percent evaluation is warranted for intermediate ankylosis 
at an angle or more than 90 degrees, or between 70 and 50 
degrees.  A 50 percent evaluation is warranted for 
unfavorable ankylosis, at an angle of less than 50 degrees or 
with complete loss of supination or pronation.  38 C.F.R. § 
4.71, Diagnostic Code 5205.  

Having reviewed the pertinent evidence, the Board concludes 
that a rating in excess of 20 percent for the veteran's left 
forearm disability is not warranted.  Current medical 
evidence reveals no limitation of motion, muscle atrophy or 
visible deformity of the left forearm, elbow or wrist.  While 
muscle damage to muscle groups VII and VIII was noted by the 
March 2001 examiner, the degree was indeterminate due to the 
veteran's poor effort on examination.  Similarly, although 
the veteran's demonstrated grip strength in the right was 85 
pounds versus 10 in the left hand, the examiner noted that 
the veteran demonstrated poor effort in terms of strength, 
thus rendering these results unreliable.  In fact, the 
examiner pointed out that there was no evidence of muscle 
atrophy of the forearm, wrist, or hand to include intrinsic 
and extrinsic muscles that should have showed atrophy with 
chronic disuse.  In short, the medical evidence does not show 
that the veteran demonstrated the cardinal signs and symptoms 
of a left forearm muscle injury greater than his current 20 
percent rating for a moderately severe muscle disability.  

Furthermore, a higher rating is not available under the 
diagnostic codes for limitation of motion.  Although the 
veteran was found during the March 2001 VA examination to 
have post-traumatic arthritis in his wrist due to his 
inservice left forearm injury, it was assessed as mild with 
no evidence of instability.  Moreover, range of motion of the 
left elbow, forearm and wrist in March 2001 was normal or 
near normal.  See 38 C.F.R. § 4.71, Plate I.  In addition, 
there is no evidence of ankylosis of the veteran's left elbow 
or wrist, so a rating under those diagnostic codes is also 
inapplicable.  Accordingly, the Board concludes that a rating 
in excess of the currently assigned 20 percent is not 
warranted.

The Board further finds the criteria for invoking the 
procedures for assignment of a higher evaluation on an extra-
schedular basis are not met, in the absence of evidence 
showing that the veteran's left arm disability has resulted 
in marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation); warranted frequent 
periods of hospitalization; or otherwise has rendered 
impractical the application of the regular schedular 
standards.  Medical records show that the veteran continues 
to be employed on a full time bases.  While the veteran did 
report to a VA examiner in March 2001 that he missed 
approximately 30 days from work over the last year due to 
left arm pain, this does not rise to the level of marked 
interference with employment.  In short, the Board finds that 
the veteran has not demonstrated marked interference with 
employment so as to render impractical the application of the 
regular rating schedule standards.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

B.  CUE

In an April 1970 rating decision, the RO granted service 
connection for disability which it described at that time as 
gunshot wound to the left forearm with fracture of left 
radius.  The RO assigned a 20 percent evaluation effective 
September 25, 1969.  The veteran did not file a notice of 
disagreement to initiate an appeal from that determination, 
and the April 1970 rating decision became final.  38 U.S.C.A. 
§ 7105(c).  Previous determinations that are final and 
binding, including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of CUE.  Where evidence establishes such 
error, the prior decision will be reversed or amended. 38 
C.F.R. § 3.105(a).  The veteran is now alleging CUE in the 
April 1970 rating decision. 

The Court has defined CUE as an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  In Russell v. Principi, 3 Vet. 
App. 310 (1992), the Court established a three-pronged test 
to determine whether CUE was present in a prior 
determination:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort that, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  Id. at 313-14.  
The Court stated that CUE is a type of error in which 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made.  Id.  

Upon consideration of the foregoing, in order to determine 
whether the April 2, 1970, rating decision constituted CUE, 
the Board must review the evidence that was of record at the 
time of that rating decision.

The veteran's service medical records on file in April 1970 
show that he sustained a gunshot, perforating, left forearm 
wound from enemy fire in July 1968 and was initially 
hospitalized from July 1968, to August 1969.  The entry wound 
was the radial border and the exit wound was the dorsal 
surface, with laceration of radial artery and injury to 
radial and median nerves.  The veteran underwent surgery for 
excision of bone graft from right iliac crest, bone graft to 
segmental defect of left radius, and AOI compression plate 
fixation.  He was diagnosed as having fracture, open, 
comminuted, shaft of left radius, and non-displaced, ulna 
styloid.  Additional diagnoses included neuropathy, 
incomplete, left radial nerve, manifested by weakness of 
extensor muscles to the hand and wrist (now lacks 15 degrees 
of full extension of fingers) treated and improved (minor 
extremity), and, neuropathy, incomplete, left median nerve, 
manifested by 0 function of flexor digitorum sublimes to the 
4th digit, treated, improved (minor extremity).

A special orthopedic examination report dated in November 
1969 reflects the veteran's complaint of local pain in the 
areas of the surgery, but it was minimal.  He reported pain 
with weather changes and "once in a while".  He also 
reported that he had no difficulty with sensory or motor loss 
to the left hand.  Examination findings revealed a 7-1/2 x1/4 
inch linear scar over the left radius.  The scar was well 
healed, nontender and nonadherent.  There was also a 2 x 3/4 
inch linear scar on the volar aspect of the left mid forearm 
which was the exit site of the missile.  This scar was also 
nontender, well healed and nonadherent.  The scar at the site 
of the donor graft was nontender, well healed, nonadherent 
with some anesthesia on the inferior aspect of the scar.  
Range of motion included full range of motion in the left 
elbow.  The left forearm revealed 80 degrees of forearm 
pronation with no difficulty, wrist dorsiflexion to 70 
degrees, palmar flexion to 80 degrees without difficulty, 
wrist ulnar deviation to 45 degrees, and wrist radial 
deviation to 20 degrees without difficulty.  There was no 
sensory loss of the left hand with the exception of a minor 
area in the area of the snuffbox on the left that was the 
distal end of the linear scar.  The veteran had complete 
motor function of the ulnar, radial and medial nerve to the 
tendons of the left forearm.  There was no evidence of muscle 
atrophy.  No detectable differences in strength were found in 
the left as compared to the right forearm.  

X-rays of the left arm taken during the November 1969 VA 
examination revealed an old ununited fracture involving the 
styloid process of the ulna, otherwise the shaft of the ulna 
appeared to be intact and there was evidence of an old healed 
fracture involving the middle third shaft of the radius.  
Bone fragment of which had been transfixed by a metallic 
plate and five screws and there was no evidence of 
osteomyelitis about the old fracture site of the radius.  The 
VA examiner, who did not have the veteran's claims file 
available for review, diagnosed the veteran as having gunshot 
wound left forearm, with fracture of the left radius and some 
soft tissue injury, post internal fixation with radial plate 
and bone graft, with resultant minimal pain in the area of 
the fracture.

During the May 2002 videoconference hearing, the veteran and 
his representative testified that the RO erred in April 1970 
by failing to consider that there were multiple muscle groups 
involved in the veteran's gunshot wound injury in addition to 
a shattering bone fracture requiring elevation to the next 
rating level.  They stated that the RO erred by considering 
only one diagnostic code rather than multiple muscle injuries 
and bone fracture.  They added that the veteran also had 
diminished grip strength and diminished range of motion of 
the wrist that was not considered originally.

The law and regulations in effect at the time of the April 
1970 rating decision provided that in rating disabilities 
involving damage due to gunshot wounds, a moderate muscle 
disability resulted from a through and through or deep 
penetrating wound of relatively short track from a single 
bullet, small shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of debridement, or 
prolonged infection.  History included service department 
record or other sufficient evidence of hospitalization in-
service treatment for the wound and a record in the file of 
consistent complaint from first examination forward of one or 
more of the cardinal symptoms of muscle wounds, particularly 
fatigue and fatigue-pain after moderate use, affecting the 
particular functions controlled by the injured muscles.  
Objective findings include entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue and signs of moderate loss of deep 
fascia or muscle substance or impairment of muscle tonus, and 
of definite weakness or fatigue in comparative tests. 38 
C.F.R. § 4.56(b) (1970).

A moderately severe disability resulted in through and 
through or deep penetrating wound by high velocity missile of 
small size or large missile or low velocity, with debridement 
or with prolonged infection or with sloughing of soft parts, 
intermuscular cicatrisation.  History and physical complaints 
included service department record or other sufficient 
evidence showing hospitalization for a prolonged period in 
service for treatment or wound of severe grade.  Record in 
the file of consistent complaint of cardinal symptoms of 
muscle wounds.  Evidence of unemployability because of 
inability to keep up with work requirement is to be 
considered, if present.  Objective findings included entrance 
and (if present) exit scars relatively large and so situated 
as to indicate track of missile through important muscle 
groups.  Indications on palpation of moderate loss of deep 
fascia, or moderate loss of muscle substance or moderate loss 
of normal firm resistance of muscles compared with sound 
side.  Tests of strength and endurance of muscle groups 
involved (compared with sound side) give positive evidence of 
marked or moderate severe loss.  38 C.F.R. § 4.56(c) (1970).

A severe disability of muscles included a through and through 
or deep penetrating wound due to high velocity missile, or 
large or multiple low velocity missile, or large or multiple 
low velocity missiles, or explosive effective of high 
velocity missile, or shattering bone fracture with extensive 
debridement, or prolonged infection and sloughing of soft 
parts, intermuscular binding and cictracization.  History and 
complaint the same as moderately severe (paragraph (c) of 
this section), in aggravated form.  Objective findings 
included extensive ragged, depressed, and adherent scars of 
skin so situated as to indicate wide damage to muscle groups 
in track of missile.  X-ray may show minute multiple 
scattered foreign bodies indicating spread of intermuscular 
trauma and explosive effect of missile.  Palpation shows 
moderate or extensive loss of deep fascia or of muscle 
substance.  Soft or flabby muscles in wound area.  Muscles do 
not swell and harden normally in contraction.  Tests of sound 
side or of coordinated movements show positive evidence of 
severe impairment of function.  In electrical tests, reaction 
of degeneration is not present but a diminished excitability 
to faradic current compared with the sound side may be 
present.  Visible or measured atrophy may or may not be 
present.  Adaptive contraction of opposing group of muscles, 
if present, indicates severity.  Adhesion of scar to one of 
the long bones, scapula, pelvic bones, sacrum or vertebrae, 
with epithelial sealing over the bone without true skin 
covering, in an area where bone is normally protected by 
muscle, indicates the severe type.  Atrophy of muscle groups 
not included in the track of the missile, particularly of the 
trapezius and serratus in wounds in the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included in the 
severe group if there is sufficient evidence of severe 
disability.

The law and regulations also in effect at the time of the 
April 1970 rating decision provided that a through and 
through injury, with muscle damage, is always at least a 
moderate injury, for each group of muscles damaged.  
38 C.F.R. § 4.72 (1970).  With respect to principles of 
combined ratings for injuries in the same anatomical segment, 
such as the forearm and hand, ratings will not be combined, 
but instead, the rating for the major group will be elevated 
from moderate to moderately severe, or from moderately severe 
to severe, according to the severity of the aggregate 
impairment of function of the extremity.  38 C.F.R. § 4.55.   

Ratings for specific muscle groups related to the forearm and 
the hand were provided in 38 C.F.R. § 4.73, Diagnostic Codes 
5307 (muscle group VII), 5308 (muscle group VIII) and 5309 
(muscle group IX).  

Alternatively, under the pertinent limitation of motion 
codes, the criteria for these codes have not significantly 
changed since 1970.  For favorable ankylosis of the wrist in 
20 degrees to 30 degrees dorsiflexion a 20 percent rating is 
warranted for the minor arm and a 30 percent rating is 
warranted in any other position, except favorable.  
Unfavorable ankylosis, in any degree of palmar flexion, or 
with ulnar or radial deviation, of the minor extremity 
warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5214.  

For limitation of flexion of the forearm, minor extremity, a 
30 percent rating is warranted for flexion limited to 55 
degrees, and a 40 percent rating is warranted for flexion 
limited to 45 degrees.  38 C.F.R. § 4.73, Diagnostic Code 
5206.  For limitation of extension of the forearm, minor 
extremity a 30 percent evaluation is warranted for extension 
limited to 100 degrees, and a 40 percent evaluation is 
warranted for extension limited to 110 degrees.  38 C.F.R. § 
4.73, Diagnostic Code 5207.  

For limitation of motion of the arm, a 30 percent rating is 
warranted for limitation to 25 degrees from the side.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.

Favorable ankylosis of the elbow at an angle between 90 
degrees and 70 degrees warrants a 30 percent evaluation.  A 
40 percent evaluation is warranted for intermediate ankylosis 
at an angle or more than 90 degrees, or between 70 and 50 
degrees.  A 50 percent evaluation is warranted for 
unfavorable ankylosis, at an angle of less than 50 degrees or 
with complete loss of supination or pronation.  38 C.F.R. § 
4.71, Diagnostic Code 5205.  

The veteran and his representative contend that the RO erred 
by applying only one diagnostic code for his gunshot wound 
injury rather than multiple codes for the various muscle 
groups affected.  They also argue that the RO did not 
consider the veteran's bone fracture.  

As noted above, the regulations in effect in 1970 provided 
that muscle injuries in the same anatomical region will not 
be combined, but instead, the rating for the major group will 
be elevated from moderate to moderately severe, or from 
moderately severe to severe, according to the severity of the 
aggregate impairment of function of the extremity.  38 C.F.R. 
§ 4.55 (1970).  The evidence on file in 1970 showed that the 
veteran's muscle injury affected muscle groups VII and VIII.  
These muscle groups are in the same anatomical region and 
thus cannot be combined.  38 C.F.R. § 4.55.  

The evidence in 1970 also showed that the veteran's injury 
was a through and through wound requiring a minimum rating 
for moderate disability.  38 C.F.R. § 4.72.  However, the 
veteran was assigned a moderately severe rating of 20 percent 
under Diagnostic Codes 5307-5308 of 20 percent.  This 
represents an elevated rating based on the severity of the 
aggregate impairment of function of the extremity based on 
muscle groups in the same anatomical region.  In specific 
regard to the veteran's left upper extremity impairment, 
findings during the November 1969 VA examination revealed 
that the veteran had complete motor function of the ulnar, 
radial and medial nerve to the tendons of the left forearm, 
and no sensory loss of the left hand except for a minor area 
in the area of the snuffbox on the left which was the distal 
end of the linear scar.  There was no evidence of muscle 
atrophy, and no detectable differences in strength in the 
left as compared to the right forearm.  Accordingly, the 20 
percent rating in April 1970 was entirely consistent with the 
law and regulations in effect at that time.  

Furthermore, in regard to the veteran's bone fracture, a 
higher compensable rating would not have been warranted under 
the orthopedic codes involving the elbow, forearm and wrist 
(Diagnostic Codes 5201-5219) in view full or near full range 
of motion of the elbows, wrist and forearm performed by the 
veteran in November 1969 with no difficulty (see 38 C.F.R. 
§ 4.71, Plate I (1970)).  Also, while the 1970 rating 
schedule provided that in regard to rating disability from 
injuries of the musculoskeletal system, a compound comminuted 
fracture with muscle damage from the missile establishes a 
severe muscle injury, it also provided that there were 
locations, such as the wrist or over the tibia, where muscle 
damage might be minimal or damage to tendons repaired by 
suture, and in such cases requirements for severe ratings are 
not necessarily met.  38 C.F.R. § 4.72 (1970).  Accordingly, 
in view of the minimal complaints and findings at the 
November 1969 VA examination, the Board cannot conclude that 
the RO committed clear and unmistakable error by finding that 
the requirements for a severe rating had not been met; 
despite evidence of the initial open, comminuted fracture of 
the shaft of the radius.  See Russell v. Principi, 3 Vet. 
App. 310 (1992).

Inasmuch as the veteran has failed to establish, without 
debate, that the correct facts, as they were then known, were 
not before the RO in April 1970, or that the RO ignored or 
incorrectly applied the applicable statutory and regulatory 
provisions existing at the time; and that, but for any such 
alleged error, the outcome of the decision would have been 
different, the Board must conclude that clear and 
unmistakable error in the RO's April 1970 decision, as 
contended, has not been established.  See 38 C.F.R. 
§ 3.105(a); See Damrel, 6 Vet. App. at 245; Russell, 3 Vet. 
App. at 331-314.  Therefore, the appeal must be denied.  


ORDER

The appeal as to both issues is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


